John Sexton, Individually and
                                                                as Independent Administrator
                                                                   of the Estate of Jackson
                                                                           Sextons


                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 14, 2014

                                    No. 04-13-00322-CV

  AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC. d/b/a American
  Medical Response a/k/a AMR; Noah Wood Lora, Jose Carlos Gamez; and Donna Hay n/k/a
                                   Donna Gilbert,
                                     Appellants

                                              v.

John SEXTON, Individually and as Independent Administrator of the Estate of Jackson Sexton,
                             Deceased; and Tracy Sexton,
                                       Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-05743
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                       ORDER
       Appellants’ unopposed motion to reschedule oral argument setting is hereby GRANTED.

        The above cause has been set for formal submission and oral argument before this court
on Thursday, April 17, 2014, at 9:00 AM, before a panel consisting of Chief Justice Stone,
Justice Marion, and Justice Martinez.


       It is so ORDERED on February 14, 2013.

                                                   PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court